December 21 2010


                                           DA 10-0251

               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                           2010 MT 275



JAMES and CHRISTINE GORDON,

              Petitioners and Appellees,

         v.

JOSEPH KIM KUZURA, individually and
as representative of R Three, Inc.; R THREE INC.;
JOSEPH R. KUZURA and DAVID KUZARA,

              Respondents and Appellants.


APPEAL FROM:          District Court of the Fourteenth Judicial District,
                      In and For the County of Musselshell, Cause No. DV 09-42
                      Honorable Randal I. Spaulding, Presiding Judge


COUNSEL OF RECORD:

               For Appellant:

                      W. Scott Green; Patten, Peterman, Bekkedahl & Green, PLLC;
                      Billings, Montana

               For Appellee:

                      Roberta Anner-Hughes; Anner-Hughes Law Firm; Billings, Montana



                                                   Submitted on Briefs: October 13, 2010

                                                              Decided: December 21, 2010


Filed:

                      __________________________________________
                                        Clerk
W. William Leaphart delivered the Opinion of the Court.

¶1    The Gordons filed an Application for Dissolution of Half Breed, a Limited

Liability Company (LLC), with the District Court pursuant to § 35-8-902, MCA. Joseph

Kim Kuzara (Kuzara), a managing member of Half Breed, filed a Motion to Compel

Arbitration based on an arbitration clause in the Half Breed Operating Agreement (OA).

The District Court denied Kuzara’s motion. Kuzara appeals.

¶2    We affirm.

                FACTUAL AND PROCEDURAL BACKGROUND

¶3    Section XII of Half Breed’s OA contains the arbitration clause:

      Before an action may be brought by any member of the company
      challenging this agreement, any activity conducted pursuant to this
      agreement, or any interpretation of the terms of this agreement . . . one
      meeting of company members shall thereafter be held for the purpose of
      resolving a challenge.
                                         . . .
      [I]f a challenge cannot be resolved in such a meeting by a vote of a majority
      of actual member ownership interests, then the issue shall be submitted to a
      group of three arbitrators
                                         . . .
      Arbitration of a challenge brought under this agreement shall be binding
      upon the parties hereto . . . .

The Gordons’ Application for Judicial Dissolution cited several grounds for dissolution,

including (paraphrased):

      1. The cattle purchased by Half Breed have not been transferred to the company.
      2. Gordons have not received credit for their $ 26,000 capital contribution to Half
      Breed.
      3. Kuzara has failed to provide documentation and information to the Gordons’
      bookkeeper for tax preparation purposes.
      4. Kuzara failed to report income on his 2006 tax return, but rather reported
      unauthorized transfers of equity.



                                           2
        5. Kuzara has failed to pay the Gordons a share of the proceeds from cattle sales
        or profits.
        6. Kuzara has refused to amend tax returns and refuses to file any tax returns for
        tax year 2008.
        7. Kuzara’s acts and omissions have caused irreparable damage to the company
        and, if allowed to proceed, will become even more damaging to the company and
        its members.

¶4      The District Court recognized that the question of whether an Application for

Judicial Dissolution must be arbitrated is an issue of first impression in Montana and thus

referenced a similar case decided by the Georgia Supreme Court, Georgia Rehab. Ctr.,

Inc. v. Newman Hosp., 658 S.E.2d 737 (Ga. 2008). In Georgia Rehab. Ctr., the Georgia

Supreme Court found an arbitration clause within an OA inapplicable in the event of a

petition for judicial dissolution. The District Court here recognized that the Gordons seek

judicial dissolution, which is a statutorily created remedy that only District Courts are

authorized to grant. The District Court further concluded that because the requested

dissolution does not challenge any action pursuant to the OA, the arbitration clause does

not apply. Kuzara appeals the District Court’s denial of his motion to compel arbitration.

                               STANDARD OF REVIEW

¶5      We review a district court’s order regarding a motion to compel arbitration de

novo. State ex rel. Bullock v. Philip Morris, Inc., 2009 MT 261, ¶ 14, 352 Mont. 30, 217

P.3d 475 (citing Martz v. Beneficial Montana, 2006 MT 94, ¶ 10, 332 Mont. 93, 135 P.3d

790).

                                      DISCUSSION

¶6      It is fundamental to our analysis to point out that this contract does not concern

“interstate commerce” and thus policy arguments favoring arbitration, typical of cases


                                             3
involving the Federal Arbitration Act, are not persuasive here. Additionally, neither

party has argued the validity of the contract as a whole or the validity of the arbitration

clause.1 The only issue before us is the application of the OA arbitration clause to

judicial dissolution. This is a matter of first impression in Montana.

¶7     We have consistently held that arbitration agreements between two parties are

valid and enforceable. Burkhart v. Semitool, Inc., 2000 MT 201, ¶ 15, 300 Mont. 480, 5

P.3d 1031 (citing § 27-5-114, MCA). The threshold inquiry is whether the parties agreed

to arbitrate. Kortum-Managhan v. Herbergers NBGL, 2009 MT 79, ¶ 15, 349 Mont. 475,

204 P.3d 693 (citing Zigrang v. U.S. Bancorp Piper Jaffray, Inc., 2005 MT 282, ¶ 8, 329

Mont. 239, 123 P.3d 237). Because arbitration is a matter of contract, a party cannot be

required to submit to arbitration any dispute that he has not agreed to submit. Hubner v.

Cutthroat Communs., Inc., 2003 MT 333, ¶ 21, 318 Mont. 421, 80 P.3d 1256. Thus, the

first task of a court asked to compel arbitration of a dispute is to determine whether the

parties agreed to arbitrate that dispute. Philip Morris, ¶ 15. The District Court properly

identified that the pertinent question in this case is whether the parties have agreed to

arbitrate in the event of an Application for Judicial Dissolution.

¶8     The scope of the arbitration clause in the OA is explicit. The only actions subject

to arbitration are those (1) challenging the agreement, (2) based on activity conducted

pursuant to the agreement, or (3) challenging an interpretation of the agreement. The OA

does not contain any provision addressing judicial dissolution. Thus, we cannot conclude

1
 In Martz, ¶ 17, we stated that “the United States Supreme Court made clear that arbitration, not
court, is the proper forum for challenges to contracts as a whole where those contracts contain
arbitration provisions.”


                                                4
that the parties ever agreed to arbitrate in the event of, or in lieu of, judicial dissolution

pursuant to § 35-8-902, MCA.

¶9     Kuzara argues that the Gordons’ Application for Dissolution contains allegations

of Kuzara’s conduct and thus dissolution is sought based on activity conducted pursuant

to the agreement. Kuzara mischaracterizes the dissolution application. The Gordons’

Application for Dissolution plainly requests statutory dissolution pursuant to § 35-8-902,

MCA. Section 35-8-902, MCA, explains that a district court may order the dissolution of

an LLC in the event that the activities described in § 35-8-902(a)-(e), MCA, have

occurred and dissolution is warranted. The Gordons’ Application for Judicial Dissolution

invokes subsections (a), (b), and (e), which state that judicial dissolution may be ordered

upon demonstration that:

       (a) the economic purposes of the company is likely to be unreasonably
       frustrated;
       (b) another member has engaged in conduct relating to the company’s
       business that makes it not reasonably practicable to carry on the company’s
       business with that member remaining as a member;
                                           . . .
       (e) the members or managers in control of the company have acted, are
       acting, or will act in a manner that is illegal, oppressive, fraudulent, or
       unfairly prejudicial to the petitioner.

¶10    Kuzara misinterprets the purpose of the factual allegations in the Gordons’

Application for Dissolution. The Gordons are not bringing a cause of action based on

Kuzara’s conduct pursuant to the OA. Rather, the Gordons merely cite examples of

conduct that they claim make Half Breed no longer economically feasible.               These

allegations are for the purpose of establishing that dissolution is appropriate under § 38-

5-902, MCA. The mere fact that the conduct warranting dissolution consists of Kuzara’s


                                              5
activities or that a court may look to the OA for guidance in determining whether the

activities alleged amount to a substantial frustration for the LLC, does not mean that the

Gordons are seeking anything other than judicial dissolution pursuant to § 38-5-902,

MCA.

¶11    Kuzara argues that the Gordons are attempting to exclude him rather than dissolve

the LLC. This argument is also misplaced. Upon a showing that “one or more of the

members or managers have engaged in wrongful conduct or upon other cause shown,”

the district court may wind up the LLC. Section 35-8-903(1)(b), MCA. In winding up

the business or affairs of the LLC, a district court may:

       (b) settle and close the business of the limited liability company;
       (c) dispose of and transfer the property of the limited liability company;
       (d) discharge the liabilities of the limited liability company; and
       (e) distribute to the members any remaining assets of the limited liability
       company.

Section 35-8-903(2)(b)-(e), MCA. Kuzara is a managing member of Half Breed. The

Gordons’ Application for Dissolution includes the request that the District Court appoint

someone other than Kuzara to wind up affairs and that the District Court consider Kuzara

responsible for any fees or penalties assessed due to his harmful actions. Given that the

District Court has the authority to discharge liabilities and distribute remaining assets, the

relief that the Gordons request is clearly within the statutory boundaries of § 35-8-903,

MCA.

¶12    As the District Court noted, the Georgia Supreme Court has addressed this issue in

Georgia Rehab. Ctr., 658 S.E.2d at 738. In Georgia Rehab. Ctr., the OA between

Georgia Rehabilitation Center and Newman Hospital provided that:


                                              6
      [A]ny dispute, controversy, or claim arising out of or in connection with, or
      relating to, this Operating Agreement or any breach or alleged breach
      thereof shall, upon the request of any party involved, be submitted to, and
      settled by, arbitration.

Id. The parties requested judicial dissolution pursuant to Ga. Code Ann. § 14-11-603.

The Georgia Supreme Court reasoned:

      With respect to the issue of dissolution, the Operating Agreement provides
      that dissolution of CRS pursuant to the agreement occurs “only upon ...
      [(1)] Dissolution Notice from a Member pursuant to [certain terms of the
      Operating Agreement] ... [(2)] the unanimous written agreement of all
      Members ... or [(3)] the bankruptcy or dissolution (a ‘Withdrawal Event’)
      of a Member.” It is undisputed that none of these aforementioned events
      formed the basis for the dissolution of CRS in this case. Rather, the
      dissolution proceedings were commenced by Newman pursuant to OCGA
      § 14-11-603, which provides an independent legal mechanism for judicial
      and administrative dissolution of a limited liability company.

Id. The court concluded that because dissolution was sought pursuant to statute, the

dissolution did not arise out of or relate to the terms of the OA. Id. In reaching that

conclusion, the Georgia Supreme Court also addressed the primary argument raised by

Kuzara. The court explained:

      [E]ven though, in conducting a dissolution pursuant to OCGA § 14-11-603,
      the statute requires the court to look to the substantive terms of the
      Operating Agreement to see if the LLC can still function effectively, this
      statutory requirement does not change the fact that dissolution proceedings
      are an exclusive outgrowth of that statute rather than the Operating
      Agreement . . . .

Id. at n 1. Other state courts have decided that good policy requires that an Application

for Judicial Dissolution be resolved by a district court even where an arbitration clause




                                           7
exists. See River Links at Deer Creek, LLC v. Joseph Melz, 108 S.W. 3d 855, 861 (Tenn.

App. 2002).2

¶13    Because the Gordons sought judicial dissolution pursuant to § 35-8-902, MCA,

and because the Half Breed OA makes no reference to judicial dissolution, we conclude

that the District Court properly denied Kuzara’s Motion to Compel Arbitration.

¶14    We affirm.



                                                   /S/ W. WILLIAM LEAPHART


We concur:


/S/ MIKE McGRATH
/S/ MICHAEL E WHEAT
/S/ PATRICIA COTTER
/S/ JIM RICE




2
 A Tennessee court of appeals held that, “where only a few of the issues between the parties are
subject to arbitration, a comprehensive resolution of the dispute cannot be obtained through an
arbitration proceeding.” Id. Additionally, the court reasoned:
         An arbitrator dealing with the complex facts of this case would have no guidance
         on the proper interpretation of the Limited Liability Company Act, and would
         have to expend a great deal of time and energy to reach a well-considered
         conclusion, but his ultimate decision would have no precedential value.
Id.


                                               8